DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Amendments filed on 12/28/2020
This action is made Final.
Claims 1-11 are pending claims.
Applicants amended claims 1-11.
Applicants added claim 12.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-051740, filed on 03/16/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arrouye et al.,  US PG PUB# 2005/0289109 (hereinafter Arrouye) in view of Cavanagh, et al., US# 9,760,608 B2 (hereinafter Cavanagh).
As for independent claim 1:	
 
a processor, configured to:
a receive a search term (0095, 0099, Arrouye shows a search term input unit. Also see #707, #909); 
present search results acquired as a result of execution of a process of searching for a content that includes the received search term, in a presentation format corresponding to the language ability of the searcher, which is indicated by the acquired language ability information (0099, Arrouye shows document search results based on a search term received by the search unit. Arrouye also shows #911 which provides additional information related to the search results).
While Arrouye shows a document search apparatus, Arrouye does not specifically show acquire language ability information indicating a language ability of a searcher. However in the same field of endeavor, Cavanagh teaches show acquire language ability information indicating a language ability of a searcher in 6:21-34 and 8:50-9:6). In the cited section Cavanagh teaches a tuning input unit which changes the display of the search results based on a user’s profile. The user input relates to the language ability of the user as the user may change the search results by tuning search result attributes. The language ability involves the user reading comprehension. The system acquires language ability through manipulating settings interface and tuning profile. Both Arrouye and Cavanagh teach a user interface displaying search results. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Arrouye to incorporate the teaching of Cavanagh, thus allow the system to display results based on a user’s profile (Cavanagh, 6:21-34).
As for dependent claim 8:Arrouye-Cavanagh suggests the search result presentation apparatus according to claim 1, wherein the processor is further configured to: select the language ability of the searcher, wherein the processor presents the search results in the presentation format corresponding to the selected language ability of the searcher (Arrouye shows the user selects an element to further narrow the search results in 0099 and Cavanagh shows user profile in 8:50-9:6). It would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Arrouye for the same reason stated previously above (see claim 1 supra).As for dependent claim 9:Arrouye-Cavanagh suggests the search result presentation apparatus according to claim 8, wherein the processor acquires the language ability information indicating the language ability of the searcher from the selected language ability of the searcher (see Cavanagh and user’s profile in 8:50-9:6 and 6:21-34). It would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Arrouye for the same reason stated previously above (see claim 1 supra).As for independent claim 10:Claim 10 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for independent claim 11:Claim 11 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claim 12:
Arrouye-Cavanagh suggests the search result presentation apparatus according to claim 1, wherein when the language ability of the searcher is at a first language level, the search results are presented in a first presentation format, and when the language ability of the search is at a second language level, the search results are presented in a second presentation format different from the first presentation format (Arrouye shows first language (numbers) in Figure 7C and second language (text) in Figure 9, see 0095 and 0099. First presentation format is displaying results based on selected time frame, second presentation format is displaying results based on search strings provided by the user).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. The Office refers applicants to MPEP 2123, where the MPEP states the entire reference is cited and specific cited sections of the reference are not limiting in any way.  Any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Reference is made to MPEP 2144.01 - Implicit Disclosure
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As for 35 USC 103 rejection:
As for independent claim 1:
Applicants assert Cavanagh does not disclose that the tuning profile that affects the presented search result is related to the language ability of the user. Applicant respectfully submits that the Office fails to establish a prima facie case and does not disclose “acquire language ability information indicating a language ability of a searcher” (Applicant’s Remarks, Pg. 10).
The Office respectfully disagrees.
As shown in the last Office action, mailing date 10/02/2020, Arrouye in combination with Cavanagh teaches and suggests all the limitations in claim 1 including: acquire language ability information indicating a language ability of a searcher. In 6:21-34 and 8:50-9:6, Cavanagh teaches receiving a user input from the user interface and the user input affects the search results. The user input relates to the language ability of the user as the user may change the search results by tuning search 
As for independent claims 10 and 11:
With regard to independent claims 10 and 11 the applicant argues the same argument as presented above. Thus as indicated in the above discussion, the same rationale/rejection applies to independent claims 10 and 11.

Although all claims are rejected in the instant office action as noted above, Applicant’s attention is directed to clarifying language ability and acquiring language ability. Clarifying those terms along with specifying the displayed search results is in another language different than the langue of the initial search strings provided by the user would likely distinguish over the prior art of record as applied in the instant rejection of the claims. Applicant is advised to consider amendments of this matter in response to this office action to advance prosecution of the application.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David Phantana-angkool/Primary Examiner, Art Unit 2175